DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20, filed November 29th 2021 are the subject matter of this Office Action. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 Response to Amendment
Applicant’s amendments, filed 11/29/2021 are acknowledged. Applicant has amended the scope of claim 1 to incorporate the functional limitation of the 17-HPC composition, wherein administration of said composition yields in at least one of a bioavailability ratio of greater than 2.0 when comparing an 800 mg BID dose to a 400 mg BID dose, and a Cavg in a subject greater than 6.4 ng/mL. Similar amendments have been made to the scope of claims 19-20. 
 Applicant's arguments, filed 11/29/2021 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application.	
 
Claim Rejections - 35 USC § 103-Rejection Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Giliyar et al (WO2013/016697 published 01/31/2013).
 Giliyar and coworkers teach oral pharmaceutical compositions comprising therapeutically effective amounts of 17-hydroxyprogesterone caproate (17-HPC) and a pharmaceutically acceptable carrier in order to treat preterm birth in a subject. Giliyar teaches that said oral composition is a tablet or capsule, and comprises 20-800 mg 17-HPC, which overlaps with the 150-750 mg amount of 17-hydroxyprogesterone caproate embraced in the instant claims (claims 1, 7-9). Applicant is reminded of MPEP 2144.05 wherein the case the claimed ranges "overlap or lie inside ranges disclosed by the prior In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
 Regarding claims 5, Giliyar teaches that said oral 17-HPC composition further comprises binders, disintegrants and lubricants. Regarding claims 6-8, Giliyar teaches that said oral 17-HPC composition further comprises hydrophilic additives and lipophilic additives, such as hydroxypropyl methyl cellulose as well as alternative as hydrophilic surfactants and lipophilic surfactants (page 9 lines 1-10, page 33-34, page 52 lines 10-15, claims 1, 12-13, 15-16). Regarding claim 13, page 43 of the specification teaches that “crystallization inhibitor facilitates the prevention of crystallization of the API” and hydroxypropyl methylcellulose is embraced as a species of the genus crystallization inhibitors. 
  Regarding claim 9, formulating said oral 17-HPC composition with a non-ionic surfactant is also embraced within the methodology of Giliyar (page 34 lines 10-20). Regarding claim 10, Giliyar teaches that the 17-hydroxyprogesterone caproate is fully solubilized with the pharmaceutically acceptable carriers (page 39, Example 3, page 49-50).
 Regarding claims 11-12, Giliyar teaches that said 17-hydroxyprogesterone caproate in the composition comprises a mean particle diameter of about 50 
Regarding claims 18-20, Giliyar and coworkers teach oral pharmaceutical compositions comprising therapeutically effective amounts of 17-hydroxyprogesterone caproate (17-HPC) in order to treat preterm birth in a subject. Giliyar teaches that said 17-HPC compositions are administered in combination with supplements, pharmaceutical agents and vitamins. Said additional components are administered with 17-HPC in order to boost oral bioavailability (page 43 line 10 to page 44 line 10, page 48 lines 1-10). Said supplements include omega-3-fatty acids, said pharmaceutical agents include p-glycoprotein agents/CYP3A4 agents such as ketoconazole, erythromycin and mibefradil and said vitamins include grapefruit juice. As evidenced by nutrition facts and calories for Grapefruit juice (published 2018), grapefruit juice comprises Vitamins A, C and B6 (page 2). Giliyar teaches that said oral composition is administered once every twelve hours (2 times a day). Giliyar teaches that said orally administered composition can provide a 17-HPC Cavg-24h equal to about 1.0 ng/mL, which reads on the limitation of the claims (page 41 lines 14-22, page 42 line 14-25).  
 Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to adjust the amount of 17-hydroxyprogesterone caproate in the oral dosage form comprising 30-800 mg 17-hydroxyprogesterone caproate taught by Giliyar to a dose of 150-750 mg in order to arrive at the instantly claimed composition. Motivation to adjust the amount 17-hydroxprogesterone caproate in the oral dosage form comprising 30-800 mg 17-hydroxyprogesterone caproate to 150-750 mg flows logically from the fact that Giliyar teaches the amount of 17-hydroxyprogesterone caproate is an optimizable parameter in the oral composition and said 150-750 mg dose range lies within the therapeutic window embraced by Giliyar. 
Lastly, regarding the limitation wherein the composition releases >10% after 1 hour (claims 2-3), or administration of said composition yields in at least one of a bioavailability ratio of greater than 2.0 when comparing an 800 mg BID dose to a 400 mg BID dose, an a Cavg in a subject greater than 6.4 ng/mL,  properties that accrue from administration of the 150-750 mg 17-hydroxyprogesterone caproate and a pharmaceutically acceptable carriers as taught by Giliyar above are considered characteristic features of the claimed product.  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). As shown in Table 14 of Giliyar, administration of said 17 HPC compositions deliver a Cavg of 74 ng/mL, which reads on the claimed pharmacokinetic profile (page 63). 
In the present case the burden is shifted to Applicant to prove that release profile of 17-hydroxyprogesterone caproate and bioavailability profile present in the claims are not present in the oral tablet comprising 17-hydroxyprogesterone caproate and a pharmaceutically acceptable carriers as taught by Giliyar. 

Applicant traverses the rejection of record. Applicant argues that the prior art of record does not specifically teach nor suggest the amended claim limitation of wherein administration of said composition yields in at least one of a bioavailability ratio of greater than 2.0 when comparing an 800 mg BID dose to a 400 mg BID dose, an a Cavg in a subject greater than 6.4 ng/mL.  
  
 Response to Arguments
Applicant’s amendments, filed 11/29/2021 are acknowledged and have been carefully considered. Applicant points to Figure 4 and Example 55 for support of the amendments to the instant claims. Example 55 states “Formulations (e.g., oral dosage forms like those described herein) were used in a Phase 1b open label sturdy that enrolled 8 healthy pregnant women at 16-18 weeks gestation. All subjects received 3 regimens in sequence. In period one, subjects received 2 doses of 400 mg with oral dosage forms like those described herein, administered 12 hours apart. In period two, subjects received two doses of 800 mg oral with dosage forms like those described herein, administered 12 hours apart. In period 3, subjects were given a 250 mg HPC via intramuscular injection (Makena). Blood samples were collected periodically over 24 hours following oral dosing and over 28 days following the IM dose.” 
However, Example 55 is silent on the structural components of the 17-HPC composition that yield the claimed functional effect observed in Figure 4. It is noted that a significant number of working examples within the instant specification are the same
 
    PNG
    media_image1.png
    624
    1496
    media_image1.png
    Greyscale

One such example is composition 34 in Giliyar (page 55), which is the same working embodiment found in Example 34 of the instant specification. Example 34 comprises all the structural components listed in the claims including the lipophilic additives benzyl benzoate and glyceryl caprylate/caprate (Capmul MCM), the hydrophilic additive polyoxyl 40 hydrogenated castor oil. It is noted in the previous Office Action that the burden was shifted to Applicant’s to “prove that subject matter shown to be in the prior art does not possess characteristics relied on” 
In the instant case, Applicants have failed to rebut this finding with objective evidence that 17-HPC formulation #34 of Giliyar comprising the lipophilic additives benzyl benzoate and glyceryl caprylate/caprate (Capmul MCM) and the hydrophilic additive polyoxyl 40 hydrogenated castor oil does not provide the functional effect of when administered, said composition yields in at least one of a bioavailability ratio of greater than 2.0 when comparing an 800 mg BID dose to a 400 mg BID dose, an a Cavg in a subject greater than 6.4 ng/mL. As pointed out in the rejection above, 17 HPC avg of 74 ng/mL, which reads on the claimed pharmacokinetic profile. Therefore, the rejection of record is maintained for the reasons of record. 
  Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,951,996, in view of Giliyar (WO2013/016697 published 01/31/2013). 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.  Claims 1-3, 10-14 of U.S. Patent No. 8,951,996 are directed to an orally administered pharmaceutical composition comprising 17-hydroxyprogesterone caproate comprising overlapping doses of 30-300 mg 17-hydroxyprogesterone, wherein said 17-hydroxyprogesterone caproate is present in an overlapping particle size of 50 
 Regarding claims 18-20, the referenced U.S. patent and the instant U.S. application are claiming a common subject matter, the use of an orally administered pharmaceutical composition comprising 17-hydroxyprogesterone caproate in combination with pharmaceutically acceptable agents, vitamins, minerals or supplements. For double patenting of previously disclosed, but newly claimed utility, please see Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010). 
The court in In Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010), states that “[W]e have held, however that there are “certain instances” where the specification of an earlier patent may be used in the obvious-type double patenting analysis. In re Basell, 547, F.3d at 1378. Specifically, the specification’s disclosure may be used to determine whether the claim “merely defines an obvious variation of what is earlier disclosed and claimed”, “to learn the meaning of claim terms” and to “interpret the coverage of a claim” (page 12). Specifically, col. 32 lines 1-45 of US Patent 8,951,996 teach that the orally administered 17-hydroxyprogesterone composition is co-administered with pharmaceutically acceptable agents (ketoconazole), vitamins (grapefruit juice) or supplements, which overlaps with the scope of claim 19. Further, col. 30 lines 25-32 of US Patent 8,951,996 teach that the orally administered composition is administered once a day in unit dosage form to provide a 17-HPC Cavg-24h equal to about 1.0 ng/mL, which is greater than about 0.1 or 0.5 ng/mL which reads on the limitation of claim 20.
However, claims 1-3, 10-14 of U.S. Patent No. 8,951,996  do not specifically teach wherein said 17HPC composition when administered, yields at least one of a avg in a subject greater than 6.4 ng/mL. 
 Giliyar and coworkers teaches administration of oral pharmaceutical compositions comprising therapeutically effective amounts of 17-hydroxyprogesterone caproate (17-HPC) in order to treat preterm birth in a subject. Oral compositions including a tablet or capsule, comprising 20-800 mg 17-HPC, which overlaps with the 150-750 mg amount of 17-hydroxyprogesterone caproate are embraced in the instant claims (claims 1, 7-9), as well as formulating said 17HPC with hydrophilic additives. As shown in Table 14 of Giliyar, administration of said 17 HPC composition delivers a Cavg of 74 ng/mL, which reads on the claimed pharmacokinetic profile (page 63).
Therefore, one of ordinary skill in the art prior to the time of the invention would have predicted that an orally administered 17-hydroxyprogesterone caproate comprising overlapping doses of 30-300 mg 17-hydroxyprogesterone, comprising a particle size of 50 m and further comprises at least one hydrophilic additive as embraced in claims 1-3, 10-14 of U.S. Patent No. 8,951,996  would yield the claimed pharmacokinetic profile embraced in the instant claims in view of Giliyar, arriving at the instantly claimed composition and methodology. Said artisan would have readily predicted that the claimed composition of U.S. Patent 8,951,996 would yield the claimed pharmacokinetic properties as Giliyar discloses orally administered 17 HPC compositions that comprise the same particle size and hydrophilic additive deliver a Cavg of 74 ng/mL, which reads on the claimed functionality.  
  
 Claims 1-12, 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 16-18 and 23-33 of U.S. Patent No. 9,358,298 in view of Giliyar (WO2013/016697 published 01/31/2013). 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.  Claims 1-13, 16-18 and 23-33 of U.S. Patent No. 9,358,298 are directed to an orally administered pharmaceutical composition comprising 17-hydroxyprogesterone caproate comprising overlapping doses of 20-800 mg 17-hydroxyprogesterone, wherein said 17-hydroxyprogesterone caproate is present in an overlapping particle size of 50 m or less, and said composition further comprises at least one hydrophilic additive. Claims 2-3 are directed to wherein the hydrophilic additive is either an ionic or non-ionic surfactant, while claims 7-8, 16-18, 23-26, and 28-30 are directed to a tablet or a capsule composition.  Regarding claims 18-20, the referenced U.S. patent and the instant U.S. application are claiming a common subject matter, the use of an orally administered pharmaceutical composition comprising 17-hydroxyprogesterone caproate in combination with pharmaceutically acceptable agents, vitamins, minerals or supplements. For double patenting of previously disclosed, but newly claimed utility, please see Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010). 
The court in In Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010), states that “[W]e have held, however that there are “certain instances” where the specification of an earlier patent may be used in the obvious-type double patenting analysis. In re Basell, 547, F.3d at 1378. Specifically, the specification’s disclosure may be used to determine whether the claim “merely defines an obvious avg-24h equal to about 1.0 ng/mL, which is greater than about 0.1 or 0.5 ng/mL which reads on the limitation of claim 20.
However, claims 1-13, 16-18 and 23-33 of U.S. Patent No. 9,358,298 do not specifically teach wherein said 17HPC composition when administered, yields at least one of a bioavailability ratio of greater than 2.0 when comparing an 800 mg BID dose to a 400 mg BID dose, an a Cavg in a subject greater than 6.4 ng/mL. 
 Giliyar and coworkers teaches administration of oral pharmaceutical compositions comprising therapeutically effective amounts of 17-hydroxyprogesterone caproate (17-HPC) in order to treat preterm birth in a subject. Oral compositions including a tablet or capsule, comprising 20-800 mg 17-HPC, which overlaps with the 150-750 mg amount of 17-hydroxyprogesterone caproate are embraced in the instant claims (claims 1, 7-9), as well as formulating said 17HPC with hydrophilic additives. As shown in Table 14 of Giliyar, administration of said 17 HPC composition delivers a Cavg of 74 ng/mL, which reads on the claimed pharmacokinetic profile (page 63).
Therefore, one of ordinary skill in the art prior to the time of the invention would have predicted that an orally administered 17-hydroxyprogesterone caproate comprising m and further comprises at least one hydrophilic additive as embraced in claims 1-13, 16-18 and 23-33 of U.S. Patent No. 9,358,298 would yield the claimed pharmacokinetic profile embraced in the instant claims in view of Giliyar, arriving at the instantly claimed composition and methodology. Said artisan would have readily predicted that the claimed composition of U.S. Patent 9,358,298  would yield the claimed pharmacokinetic properties as Giliyar discloses orally administered 17 HPC compositions that comprise the same particle size and hydrophilic additive deliver a Cavg of 74 ng/mL, which reads on the claimed functionality.  
 
Claims 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,358,299 in view of Giliyar et al (WO2013016697 published 01/31/2013). 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following. Both instant claims 19-20 and claims 1-28 of US Patent 9,358,299 are directed to the administration of an oral pharmaceutical composition comprising 17-hydroxyprogesterone caproate and a pharmaceutically acceptable carrier. 
However, claims 1-28 of US Patent 9,358,299 require that 17-hydroxprogesterone caproate is in the form of a tablet or capsule,  dose of 750-4000 mg of 17-hydroxyprogesterone caproate per day, a composition comprising 17-hydroxyprogesterone caproate wherein the mean particulate diameter of 50 microns or less, and a distinct dissolution profile of when measured using a USP Type II dissolution 
  However, claims 1-28 of ‘299 do not claim administration in combination with a pharmaceutically acceptable agent. Nor do claims 1-28 of ‘299 specifically teach wherein said 17HPC composition when administered, yields at least one of a bioavailability ratio of greater than 2.0 when comparing an 800 mg BID dose to a 400 mg BID dose, an a Cavg in a subject greater than 6.4 ng/mL. 
 Claims 21-23, 27-28 and 43 of Giliyar are directed to the same methodology of administering a female with the same 17-hydroxyprogesterone caproate composition, as a tablet. Claim 23 accounts for the same mean particulate size of 17-hydroxyprogesterone caproate, while claim 28 accounts for 800 mg of 17-HPC which overlaps with the amount recited in claims 1-28 of ‘299. Formulating said 17HPC composition with hydrophilic additive is embraced in Giliyar. Giliyar teaches that said 17-HPC compositions are administered in combination with supplements, pharmaceutical agents and vitamins. Said additional components are administered with 17-HPC in order to boost oral bioavailability (page 43 line 10 to page 44 line 10, page 48 lines 1-10). As shown in Table 14 of Giliyar, administration of said 17 HPC composition delivers a Cavg of 74 ng/mL, which reads on the claimed pharmacokinetic profile (page 63).
Therefore, one of ordinary skill in the art at the time prior to the instant invention would have found it prima facie obvious to combine pharmaceutically acceptable agents to the 17-HPC orally administered composition regimen of US Patent 9,358,299 in view of Giliyar in order to arrive at the instantly claimed. Motivation to combine 
Secondly, said artisan would have predicted that an orally administered 17-hydroxyprogesterone caproate comprising overlapping doses of 20-800 mg 17-hydroxyprogesterone, comprising a particle size of 50 m and further comprises at least one hydrophilic additive as embraced in claims 1-28 of U.S. Patent No. 9,358,299 would yield the claimed pharmacokinetic profile embraced in the instant claims in view of Giliyar, arriving at the instantly claimed composition and methodology. Said artisan would have readily predicted that the claimed composition of U.S. Patent 9,358,299  would yield the claimed pharmacokinetic properties as Giliyar discloses orally administered 17 HPC compositions that comprise the same particle size and hydrophilic additive deliver a Cavg of 74 ng/mL, which reads on the claimed functionality.  
 
Claims 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,364,547 in view of Giliyar (WO2013016697 published 01/31/2013). 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following both instant claims 19-20 and claims 1-20 of US Patent 9,364,547 are directed to the administration of an oral pharmaceutical 
However, claims 1-20 of US Patent 9,364,547 require that 17-hydroxprogesterone caproate is in the form of a tablet or capsule,  a specific carrier including sorbitan fatty acid esters, a composition comprising 17-hydroxyprogesterone caproate wherein the mean particulate diameter of 50 microns or less, and a distinct dissolution profile of when measured using a USP Type II dissolution apparatus in 900 mL of simulated intestinal fluid having 0.5% w/w sodium lauryl sulfate at 50 RPM at 37C, releases at least 20% wt. of the 17-HPC at 60 min. 
 Claims 21-23, 27, 32, 35 and 43 of Giliyar are directed to the same methodology of administering a female with the same 17 hydroxyprogesterone caproate composition, as a tablet. Claim 23 accounts for the same mean particulate size of 17-hydroxyprogesterone caproate, while claims 32 and 35 account for the lipophilic carrier of sorbitan fatty acid esters.  And while claim 1-20 of ‘547 do not claim administration in combination with a pharmaceutically acceptable agent, Giliyar teaches that said 17-HPC compositions are administered in combination with supplements, pharmaceutical agents and vitamins. Said additional components are administered with 17-HPC in order to boost oral bioavailability (page 43 line 10 to page 44 line 10, page 48 lines 1-10). Furthermore, as shown in Table 14 of Giliyar, administration of said 17 HPC composition delivers a Cavg of 74 ng/mL, which reads on the claimed pharmacokinetic profile (page 63).
 Therefore, one of ordinary skill in the art at the time prior to the instant invention would have found it prima facie obvious to combine pharmaceutically acceptable agents 
Secondly, said artisan would have predicted that an orally administered 17-hydroxyprogesterone caproate in the form of a tablet or capsule, comprising a hydrophilic carrier of sorbitan fatty acid esters, and 17-HPC is in a particle size of 50 m and further comprises at least one hydrophilic additive as embraced in claims 1-20 of U.S. Patent No. 9,364,547 would yield the claimed pharmacokinetic profile embraced in the instant claims in view of Giliyar, arriving at the instantly claimed composition and methodology. Said artisan would have readily predicted that the claimed composition of U.S. Patent 9,364,547 would yield the claimed pharmacokinetic properties as Giliyar discloses orally administered 17 HPC compositions that comprise the same particle size and hydrophilic additive deliver a Cavg of 74 ng/mL, which reads on the claimed functionality.  

Claims 1-15, 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,399,069 in view of Giliyar (WO2013016697 published 01/31/2013).
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following. Claims 1, 3-8, 10-14 of U.S. Patent No. 9,399,069 are directed to an orally administered tablet or capsule pharmaceutical composition comprising 17-hydroxyprogesterone caproate comprising overlapping doses of 10-800 mg 17-hydroxyprogesterone, wherein said 17-hydroxyprogesterone caproate is present in an overlapping particle size of 50 m or less, and said composition further comprises at least one hydrophilic additive. Claim 8 further embraces the addition of an ionic-surfactant to the composition, while claims 12-13 are directed to an amorphous or fully solubilized composition that is present in instant claim 10. Regarding claims 18-20, the referenced U.S. patent and the instant U.S. application are claiming a common subject matter, the use of an orally administered pharmaceutical composition comprising 17-hydroxyprogesterone caproate in combination with pharmaceutically acceptable agents, vitamins, minerals or supplements. For double patenting of previously disclosed, but newly claimed utility, please see Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010). 
The court in In Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010), states that “[W]e have held, however that there are “certain instances” where the specification of an earlier patent may be used in the obvious-type double patenting analysis. In re Basell, 547, F.3d at 1378. Specifically, the specification’s disclosure may be used to determine whether the claim “merely defines an obvious variation of what is earlier disclosed and claimed”, “to learn the meaning of claim terms” and to “interpret the coverage of a claim” (page 12). Specifically, col. 32 lines 1-45 of US Patent 9,399,069 teach that the orally administered 17-hydroxyprogesterone avg-24h equal to about 1.0 ng/mL, which is greater than about 0.1 or 0.5 ng/mL which reads on the limitation of claim 20.
 However, claims 1-26 of U.S. Patent No. 9,399,069 do not specifically teach wherein said 17HPC composition when administered, yields at least one of a bioavailability ratio of greater than 2.0 when comparing an 800 mg BID dose to a 400 mg BID dose, an a Cavg in a subject greater than 6.4 ng/mL. 
 Giliyar and coworkers teaches administration of oral pharmaceutical compositions comprising therapeutically effective amounts of 17-hydroxyprogesterone caproate (17-HPC) in order to treat preterm birth in a subject. Oral compositions including a tablet or capsule, comprising 20-800 mg 17-HPC, which overlaps with the 150-750 mg amount of 17-hydroxyprogesterone caproate are embraced in the instant claims (claims 1, 7-9), as well as formulating said 17HPC with hydrophilic additives. As shown in Table 14 of Giliyar, administration of said 17 HPC composition delivers a Cavg of 74 ng/mL, which reads on the claimed pharmacokinetic profile (page 63). 
Therefore, one of ordinary skill in the art prior to the time of the invention would have predicted that an orally administered 17-hydroxyprogesterone caproate comprising overlapping doses of 10-800 mg 17-hydroxyprogesterone, comprising a particle size of 50 m and further comprises at least one hydrophilic additive as embraced in claims 1-26 of U.S. Patent 9,399,069 would yield the claimed pharmacokinetic profile embraced avg of 74 ng/mL, which reads on the claimed functionality.  
 
 Claims 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,022,384 in view of Giliyar (WO2013016697 published 01/31/2013).  
Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims 19-20 and claims 1-13 of US Patent 10,022,384 are directed to the administration of an oral pharmaceutical composition comprising 17-hydroxyprogesterone caproate and a pharmaceutically acceptable carrier. Claims 1-13 of US Patent 10,022,384 require that 17-hydroxprogesterone caproate is in the form of a tablet or capsule,  a specific carrier including benzyl benzoate in 50% w/w of the composition, a composition comprising 17-hydroxyprogesterone caproate wherein the mean particulate diameter of 50 microns or less, and a distinct dissolution profile of when measured using a USP Type II dissolution apparatus in 900 mL of simulated intestinal fluid having 0.5% w/w sodium lauryl sulfate at 50 RPM at 37C, releases at least 20% wt. of the 17-HPC at 60 min. 
However, claims 1-13 of U.S. Patent 10,022,384 do not specifically teach wherein said 17HPC composition when administered, yields at least one of a avg in a subject greater than 6.4 ng/mL
Claims 18, 21-24, 27, 32, 35 and 43 of Giliyar are directed to the same methodology of administering a female with the same 17-hydroxyprogesterone caproate composition, as a tablet. Claim 23 accounts for the same mean particulate size of 17-hydroxyprogesterone caproate, while claims 32 and 35 account for the lipophilic carrier of benzyl benzoate, while claims 18 and 24 account for 50% w/w of said lipophilic component in the oral composition.  And while claim 1-20 of ‘547 do not claim administration in combination with a pharmaceutically acceptable agent, Giliyar teaches that said 17-HPC compositions are administered in combination with supplements, pharmaceutical agents and vitamins. Said additional components are administered with 17-HPC in order to boost oral bioavailability (page 43 line 10 to page 44 line 10, page 48 lines 1-10). Furthermore, as shown in Table 14 of Giliyar, administration of said 17 HPC composition delivers a Cavg of 74 ng/mL, which reads on the claimed pharmacokinetic profile (page 63).
 Therefore, one of ordinary skill in the art at the time prior to the instant invention would have found it prima facie obvious to combine pharmaceutically acceptable agents to the 17-HPC orally administered composition regimen of 1-13 of US Patent 10,022,384 in view of Giliyar in order to arrive at the instantly claimed. Motivation to combine pharmaceutically acceptable agents to the orally administered 17-HPC regimen of US Patent 10,022,384 logically flows from the prior art of Giliyar which teaches that it is suitable to combine supplements, pharmaceutical agents and vitamins 
Secondly, said artisan would have predicted that an orally administered 17-hydroxyprogesterone caproate in the form of a tablet or capsule, comprising 17-HPC in a particle size of 50 m and further comprises at least one hydrophilic additive as embraced in claims 1-13 of U.S. Patent No. 10,022,384 would yield the claimed pharmacokinetic profile embraced in the instant claims in view of Giliyar, arriving at the instantly claimed composition and methodology. Said artisan would have readily predicted that the claimed composition of U.S. Patent 10,022,384  would yield the claimed pharmacokinetic properties as Giliyar discloses orally administered 17 HPC compositions that comprise the same particle size and hydrophilic additive deliver a Cavg of 74 ng/mL, which reads on the claimed functionality.  

Conclusion
In view of the rejections set forth above, no claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/           Primary Examiner, Art Unit 1628